Citation Nr: 1327790	
Decision Date: 08/30/13    Archive Date: 09/05/13

DOCKET NO.  10-05 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to an increased rating for dysthymic disorder, currently evaluated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel



INTRODUCTION

The Veteran had active military service from June 1979 to June 1988 and from July 1989 to August 1995.  

This appeal to the Board of Veterans' Appeals (Board) is from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  Jurisdiction of the Veteran's claims file was subsequently transferred to the VA RO in Winston-Salem, North Carolina.  

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is required before the Veteran's claim may be readjudicated on its merits.  Although the Board sincerely regrets the additional delay in deciding the claim that will result from this remand, it is necessary to ensure there is a complete record upon which to decide this claim so the Veteran is afforded every possible consideration.

Where the record does not adequately reveal the current state of disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991).  An examination too remote for rating purposes cannot be considered "contemporaneous."  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993).  Additionally, VA generally has a duty to provide an additional examination when the claimant alleges that the disability in question has undergone an increase in severity since the time of the last examination. VAOPGCPREC 11-95 (Apr. 7, 1995).

The Veteran was granted service connection for dysthymic disorder on October 27, 1998.  This disability was rated at 30 percent disabling.  She filed a claim for an increased rating in August 2008.  She was afforded a VA examination in January 2009.  The RO denied an increased rating in a February 2009 rating decision.  The evidence suggests her condition has worsened since this decision.

In her March 2009 Notice of Disagreement, the Veteran stated she deserved a higher rating because her "quality of life" and "condition" were "deteriorating."  Additionally, her representative's May 2010 VA Form 646 noted the Veteran's disorder has advanced to "such a level as to cause [her] major problems in her daily activities," including suicidal ideation.  In its July 2013 Informal Hearing Presentation (IHP), her representative reiterated the Veteran's worsening condition since the January 2009 VA examination.  The Veteran's representative argues that this, together with the time that has passed since her last VA examination, merits a new examination.  The Board agrees and is remanding for a new examination to determine the current severity of the Veteran's service-connected disability.  

Additionally, the IHP suggests the Veteran has received more recent treatment for her disability, but those records are not included in the claims file.  The RO, as instructed below, should attempt to obtain these records.

Accordingly, the case is REMANDED for the following action:

1.  Determine whether the Veteran has received any further evaluation or treatment for her dysthymic disorder from a private health care provider.  If she has, attempt to obtain the records, including providing her with the proper release forms for records from private health care providers.  If the requested records are unavailable, or the search for them otherwise yields negative results and further attempts to obtain these records would be futile, this must be documented in the claims file and she must be notified in accordance with 38 C.F.R. § 3.159(c) (2012). 

2.  Attempt to obtain any outstanding VA treatment records that may exist, including records from the Durham VA Medical Center, dated since September 2008.  If no records are available, the claims folder must indicate this fact and the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e) (2012).  

3.  Thereafter, schedule the Veteran for a VA examination of her dysthymic disorder.  The claims file should be made available to and reviewed by the examiner.  All indicated tests should be completed.

Following examination of the Veteran, the examiner should identify what symptoms, if any, the Veteran currently manifests or has manifested in the recent past that are attributable to her service-connected dysthymia. The examiner must conduct a detailed mental status examination.

The examiner must also discuss the effect, if any, of the Veteran's dysthymia on her social and industrial adaptability.  The examiner should assign a Global Assessment of Functioning (GAF) score for the Veteran's dysthymia consistent with the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM- IV) and explain the significance of the score.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Then, review the medical examination report obtained to ensure that the remand directives have been accomplished, and return the case to the examiner if all questions posed are not answered.

5.  Finally, readjudicate the Veteran's claim.  If the claim remains denied, in whole or in part, provide the Veteran and her representative with a supplemental statement of the case and allow an appropriate time for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


